Citation Nr: 0025340	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-17 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama in July 2000.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The appellant has presented no competent medical evidence 
showing the presence of bronchitis during his period of 
active military service, or showing a diagnosis of this 
condition in the post-service period.

2.  There was a suggestion of high frequency hearing loss in 
both ears at 6000 Hertz upon entry into service, and an 
audiogram at separation showed clear indication of high 
frequency hearing loss in both ears at 4000 and 6000 
Hertz, indicating sensorineural damage during service.  
Current medical evidence reflects high frequency hearing 
loss and tinnitus.

3. Medical evidence of record establishes that it is as 
likely as not that the appellant's tinnitus was caused by 
the nerve damage that resulted in his high frequency 
hearing loss.




CONCLUSIONS OF LAW

1.  A claim for service connection for bronchitis due to 
herbicide exposure is not well grounded.  38 U.S.C.A. §§ 
1101, 1110, 1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(e) (1999).

2.  With resolution of reasonable doubt in the appellant's 
favor, bilateral sensorineural hearing loss and tinnitus 
were incurred as a result of his military service. 38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. § 
5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a service-connected claim to be well-
grounded, there must be (1) a medical diagnosis of current 
disability, (2) lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury, and (3) 
medical evidence of a nexus between the in-service injury or 
disease and current disability.  See Epps v. Brown, 9 Vet. 
App. 341, 343- 44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

1.  Bronchitis due to herbicide exposure

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1999).  Chloracne, or other acneform disease, and 
PCT may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1999) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994); Notice, 64 Fed. Reg. 59232 (1999).  In this case, 
because bronchitis is not a condition for which the Secretary 
has specifically determined a presumption of service 
connection is warranted, the claim must be denied on a 
presumptive basis.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant's service medical records are negative for any 
findings, treatment or diagnoses of bronchitis during the 
appellant's active military service.  Indeed, his March 1971 
separation examination does not indicate any of the above.
At the time of a post-service February 1998 VA examination, 
the appellant complained of shortness of breath, particularly 
when exerting himself.  He also reported a cough and some 
expectoration, in addition to the fact that he smoked two and 
a half packs of cigarettes per day.  Upon physical 
examination, it was determined that the appellant's chest was 
somewhat deformed with depression of the sternum.  On 
auscultation there were some rales and rhonchi on both sides, 
but the movement was adequate.  Moderate airflow obstruction 
with normal diffusion was noted.  The appellant was diagnosed 
with chronic obstructive pulmonary disease, but not with 
bronchitis.  No other evidence of record reflects a diagnosis 
of bronchitis.

Thus, the claim must be denied on a direct - as well as on a 
presumptive - basis because there is no medical opinion, or 
other competent evidence, showing a current diagnosis of 
bronchitis.  Furthermore, there was no diagnosis of 
bronchitis in service, nor has any medical examiner 
attributed the claimed disorder to the appellant's active 
service or to exposure to Agent Orange.  The Board has 
thoroughly reviewed the claims file and finds no evidence of 
any plausible claim, nor any claim for which entitlement is 
permitted under the law.

The Board has considered the appellant's contentions on 
appeal that his bronchitis is related to in-service exposure 
to herbicides; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).
Where the veteran has not met the burden of submitting a well 
grounded claim, the VA has no further duty to assist him in 
developing facts pertinent to the claim, including no duty to 
obtain a medical examination or opinion.  38 U.S.C.A. 
§ 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(where the claim was not well grounded, VA was under no duty 
to provide the veteran with an examination).

2. Hearing Loss and Tinnitus

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The appellant contends that he is entitled to service 
connection for bilateral sensorineural hearing loss and 
tinnitus due to loud combat noises in Vietnam.  The VA may 
pay compensation for "disability resulting from personal 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; however, if the evidence is in support of 
the claim or in relative equipoise, the claim is allowed.  
Id.  If, after careful review of all the evidence, a 
reasonable doubt arises regarding service connection, such 
doubt will be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at the time of a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability," he may 
nevertheless establish service connection for a current 
hearing disability.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels and that 
higher thresholds show some degree of hearing loss.  Id.

At the time of the appellant's March 1968 pre-induction 
examination, an audiogram showed a suggestion of high 
frequency hearing loss in both ears at 6000 Hertz.  This is 
above the conversational voice range, and was only at one 
frequency.  However, at the time of the appellant's March 
1971 separation examination, there was clear documentation of 
high frequency hearing loss at 4000 Hertz, reflecting a 
worsening of the appellant's hearing while in service.  
Specifically, the appellant's left ear pure tone threshold, 
in decibels, was 35, and his right ear pure tone threshold, 
also in decibels, was 45.  He also had elevated numbers in 
both ears at the 6000 Hertz range.  Thus, hearing loss was 
demonstrated in the conversational voice range, and was worse 
than at induction at the 6000 Hertz range.

This nerve-related disorder, which is a chronic condition, 
was reflected in a post-service diagnosis of high frequency 
hearing loss in October 1997.  Subsequently, a February 1998 
VA audiologic examination revealed left ear pure tone 
thresholds, in decibels, as follows: 500 Hertz 1000 Hertz 
2000 Hertz 3000 Hertz 4000 Hertz 15 10 15 55 65.  Right ear 
pure tone thresholds were as follows: 500 Hertz 1000 Hertz 
2000 Hertz 3000 Hertz 4000 Hertz 10 10 10 15 65.  Speech 
recognition was 96 percent for the right ear, and 92 percent 
for the left ear.  The appellant was diagnosed with 
moderately severe, high-frequency sensorineural hearing loss 
bilaterally.  At the time of the examination, the appellant 
reported constant bilateral tinnitus.  He stated that the 
onset of tinnitus was 1970, when he was exposed to loud 
combat noises in Vietnam.

The evidence is, at the very least, in equipoise regarding 
the veteran's claim since it indicates that he had documented 
sensorineural hearing loss during service, and he continues 
to have this disability under the provisions of 38 C.F.R. 
§ 3.385.  Accordingly, he is entitled to the application of 
the benefit of the doubt, see 38 U.S.C.A. § 5107(b), and the 
Board concludes that he incurred bilateral hearing loss as a 
result of his military service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 and 3.304 (1999).  
Likewise, because nerve damage beginning in service is 
documented, the preponderance of the evidence is also in 
favor of the appellant's claim of service connection for 
tinnitus as associated with the high frequency hearing loss 
and the event that caused the nerve damage.


ORDER

Entitlement to service connection for bronchitis due to 
herbicide exposure is denied on the basis that the claim is 
not well grounded.

Entitlement to service connection for bilateral hearing loss 
and tinnitus is granted.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

